Case: 13-50543      Document: 00512515745         Page: 1    Date Filed: 01/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50543
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN ANGEL MARTINEZ-GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:13-CR-7-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Juan Angel Martinez-Gonzalez
(Martinez) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Martinez has filed a response. To the extent that
Martinez’s response reflects that he wishes to raise claims of ineffective
assistance of trial counsel, the record is insufficiently developed to allow


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50543    Document: 00512515745    Page: 2   Date Filed: 01/29/2014


                                No. 13-50543

consideration at this time of Martinez’s claims; such claims generally are not
resolved on direct appeal when they have not been developed in the district
court. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Martinez’s response. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2